Citation Nr: 1529772	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  11-00 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sinusitis.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for a respiratory disorder, other than sinusitis (claimed as bronchitis).

4.  Entitlement to service connection for a heart condition.


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1999 to January 2003 and from April 2007 to May 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board has not only reviewed the Veteran's physical claims file, but also her electronic claims file to ensure a total review of the evidence.

The Board notes that it a folder containing service treatment records was obtained and added to the claims file in March 2010.  However, none of the records in the folder are relevant to the Veteran's sinusitis claim.  Thus, the provisions of 38 C.F.R. § 3.156(c) (2014) pertaining to reconsideration of a claim based on newly acquired service records are inapplicable.  Id.

The record reflects that after the final Supplemental Statement of the Case (SSOC) additional relevant evidence was received by the Board.  No subsequent SSOC was issued, but this is not necessary because the Board is remanding the Veteran's case for further development.

Based on the Veteran's statements, and medical evidence of record, the Board has recharacterized the Veteran's claim for bronchitis as indicated on the cover page.  Clemons v. Shinseki , 23 Vet. App. 1, 5 (2009) (holding that a Veteran cannot be held to have the medical expertise to "narrow the universe of his claim or current condition.").

The issue of whether clear and unmistakable error (CUE) was committed in the April 10, 2003 rating decision that denied entitlement to service connection for sinusitis has been raised by the record in the May 2015 Written Brief Presentation, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for sinusitis, a respiratory disorder, and a heart condition are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An April 2003 rating decision denied the Veteran's claim of entitlement to service connection for sinusitis.  She did not perfect an appeal of that decision, nor was new and material evidence received during the appeal period.

2.  The evidence received since the April 2003 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for sinusitis.


CONCLUSIONS OF LAW

1.  The April 2003 rating decision that denied the Veteran's claim of service connection for sinusitis is final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

2.  New and material evidence has been received; thus, the claim of entitlement to service connection for sinusitis is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  As discussed in more detail below, sufficient evidence is of record to grant the application to reopen the Veteran's claim of entitlement to service connection for sinusitis.  Thus, any errors in complying with the notice or assistance requirements with respect to that matter are moot.

Petition to Reopen

In an April 2003 rating decision, the AOJ denied the Veteran's claim of entitlement to service connection for sinusitis.  The claim was denied based on a finding that there was no permanent residual or chronic sinusitis disability shown.  The Veteran did not file a Notice of Disagreement (NOD) or submit new and material evidence within the appeal period.  She also did not assert there was clear and unmistakable error.  Therefore, the decision became final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

Applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence.  See 38 C.F.R. § 3.156 (2014).

The Veteran filed a petition to reopen the previously denied claim for sinusitis in December 2009.  A May 2010 rating decision denied the Veteran's petition to reopen, and the Veteran filed a timely appeal.  However, in a May 2011 Supplemental Statement of the Case (SSOC), the AOJ reopened the claim and denied it on the merits.

The Board is required to address new and material claims in the first instance.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claims.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the AOJ may have made with regard to a new and material claim is irrelevant.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Thus, the Board will proceed in the following decision to adjudicate the new and material question in the first instance.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  Additionally, the United States Court of Appeals for the Federal Circuit has noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

At the time of the April 2003 rating decision, the evidence of record consisted of the Veteran's service treatment records and a March 2003 VA examination, both of which diagnosed the Veteran with sinus congestion.  The claim was denied on the grounds that no permanent residual or chronic sinusitis disability was shown by the Veteran's service treatment records or post-service medical records.

Since April 2003, the Veteran's VA and private treatment records show a diagnosis of chronic sinusitis.  This evidence is new, as it was received by VA after the issuance of the April 2003 rating decision and could not have been considered by prior decision makers.  Additionally, it is material because it addresses an element found lacking by the AOJ in the April 2003 rating decision - specifically, a chronic sinusitis disability - and could trigger VA's duty to assist.  

As new and material evidence has been received, reopening of the previously denied claim of entitlement to service connection for sinusitis is warranted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  To that extent only, the claim is granted.  As will be discussed below, additional development is required prior to adjudication of the claim on the merits.


ORDER

New and material evidence has been received; thus, reopening of the previously denied claim of entitlement to service connection for sinusitis is warranted.





REMAND

After review of the record, the Board finds that a remand for further development is necessary to ensure that there is a complete record upon which to decide the claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

Preliminarily, a review of the record indicates some pertinent evidence may be absent from the claims file.  Specifically, the Veteran's representative indicated that Veteran's service treatment records for her period of service in 2007 are not in the file.  An email record dated in March 2010 indicated that the AOJ sought the service treatment records from the Veteran's most recent period of service, but no response to that request is of record.  Because these service records, if they exist, are relevant to her claims, an attempt must be made to obtain them.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

VA's duty to assist includes, when necessary, conducting a thorough and comprehensive medical examination.  Under 38 U.S.C.A. § 5103A(d)(2) (West 2014), VA must provide a medical examination and, or, obtain a medical opinion, when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances under which a VA examination is required).  The third element, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.  For secondary service connection claims, a service-connected disability replaces the in-service element.  See 38 C.F.R. § 3.310 (2014).

The Veteran's treatment records show treatment for chronic sinusitis, asthma, and allergic rhinitis.  The Veteran's treatment records do not indicate a diagnosis of or treatment for a heart condition.  The Board notes that the Veteran's original claim was for a "heart condition," and that her representative asserted that her claim was for "an irregular heartbeat, i.e. an arrhythmic one."  See May 2015 Written Brief Presentation.  However, neither the Veteran nor her representative has been shown to have requisite medical expertise to render a diagnosis of such a condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Thus, their statements regarding a diagnosis of such a condition are not competent.

The Veteran's service treatment records show she was diagnosed and treated for sinusitis in February 2001 and in October and November 2002, and was treated for upper respiratory infections in February 1999, September 1999, November 1999, December 2000, August 2001, and April 2002.  The Veteran's service treatment records also include results from an August 2001 electromyography (EMG) test, which showed normal electrocardiogram (ECG) and included a notation of "normal sinus rhythm with sinus arrhythmia."  

Additionally, the Veteran and her representative have asserted that the Veteran's claimed sinusitis is the same sinusitis she experienced during service.  The Veteran's representative also argued that the Veteran's asthma could be caused or aggravated by her sinusitis.  See May 2015 Written Brief Presentation.  

The Board finds that while the Veteran has satisfied the second McLendon element as to her claimed heart condition, she has not met the first element; thus, a VA examination for this claim is presently not warranted.  However, because the record lacks sufficient competent medical evidence as to whether her sinusitis and any other diagnosed respiratory disorders were caused by or related to service, the Veteran should be afforded VA examinations addressing these disabilities.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding service treatment and personnel records.  Potential sources of these records may include the National Personnel Records Center and the U.S. Army Human Resources Command.  Efforts to obtain the records should continue until they are obtained, unless it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(2) (2014).  In the event the AOJ is unable to obtain these records, the Veteran must be provided with notice of that fact, in accordance with 38 C.F.R. § 3.159(e) (2014).

2.  Take appropriate steps to contact the Veteran in order to request that she provide the name and address of any VA or non-VA healthcare provider who has treated her for her claimed disabilities since service.

If, after making reasonable efforts to obtain named non-VA records the AOJ is unable to secure the same, or if after continued efforts to obtain federal records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, notify the Veteran and (a) identify the specific records that could not be obtained; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) inform the Veteran that she is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of her sinusitis and other diagnosed respiratory disorders.  The written report must reflect that the claims file was reviewed.  Based on the review of the record, the examiner is asked to provide an opinion on the following:

a)  Identify any diagnosed respiratory disorders, other than sinusitis, since January 26, 2010.

b)  Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed sinusitis disability is related to active service.

c)  Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed respiratory disorder, other than sinusitis, is related to active service.

d)  Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed respiratory disorder was caused by sinusitis.

e)  Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed respiratory disorder is aggravated (i.e., permanently worsened beyond the natural progression) by sinusitis.

If aggravation is found for any of the above claimed disabilities, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's claimed disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to sinusitis.

The examiner is asked to explain the reasoning behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The examiner's attention is also directed to the various lay statements regarding the Veteran's in-service and post-service symptoms and any treatise evidence submitted.  Laypersons are competent to testify on factual matters of which they have first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994). 

If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  Ensure completion of the foregoing and any other development deemed warranted based on the addition of relevant evidence, including affording the Veteran a VA examination for any currently diagnosed heart condition, then readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided with a Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


